UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4854
DANNY RAY VALENTINE,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                            (CR-01-278)

                      Submitted: July 25, 2002

                      Decided: August 2, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Andrew R. MacKenzie, BARRETT & MACKENZIE, L.L.C., Green-
ville, South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. VALENTINE
                               OPINION

PER CURIAM:

   Danny Valentine appeals his conviction and fifty-seven month sen-
tence after entering a conditional guilty plea to possession with intent
to distribute cocaine, crack cocaine, and marijuana in violation of 21
U.S.C.A. § 841(a)(1) (West 1999 & Supp. 2001). In a brief filed pur-
suant to Anders v. California, 386 U.S. 738 (1967), Valentine’s coun-
sel challenges the district court’s order denying Valentine’s motion to
suppress three kilograms of powder cocaine, eight grams of cocaine
base, and forty pounds of marijuana seized from his person and vehi-
cle during a traffic stop leading to his arrest. Valentine has filed a pro
se supplemental brief asserting three additional claims. We affirm.

   The district court’s suppression determination is without error. We
review the district court’s factual findings underlying a motion to sup-
press for clear error, while reviewing the legal determinations de
novo. See Ornelas v. United States, 517 U.S. 690, 699 (1996). Con-
struing the evidence in the light most favorable to the Government,
we conclude the district court properly denied Valentine’s motion to
suppress evidence discovered during a traffic stop and subsequent
search of his vehicle. See United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998).

   Valentine also filed a pro se supplemental brief raising three addi-
tional issues: (1) the Government withheld alleged exculpatory evi-
dence in violation of Brady v. Maryland, 373 U.S. 83 (1963); (2) he
was improperly sentenced; and (3) he received ineffective assistance
of counsel on appeal because counsel did not file a joint appendix
with the Anders brief. Valentine’s Brady claim is meritless because
the information he claims should have been disclosed is not exculpa-
tory.

  Additionally, we find because Valentine’s sentence was set at the
low end of the properly calculated guideline range, it is not review-
able. See United States v. Jones, 18 F.3d 1145, 1150-51 (4th Cir.
1994). Finally, Valentine claims he received ineffective assistance of
counsel on direct appeal because his counsel filed an Anders brief and
because counsel failed to file a joint appendix. Because we find no
                      UNITED STATES v. VALENTINE                       3
meritorious issues for appeal after reviewing the entire record on
appeal, we conclude this claim is meritless.

   Accordingly, we affirm Valentine’s conviction and sentence. We
have examined the entire record in this case in accordance with the
requirements of Anders and find no meritorious issues for appeal. We
deny counsel’s motion to withdraw at this time. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED